ICJ_041_BarcelonaTraction1958_BEL_ESP_1960-11-11_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE
LA BARCELONA TRACTION, LIGHT
AND POWER COMPANY, LIMITED
(BELGIQUE c. ESPAGNE)

ORDONNANCE DU 11 NOVEMBRE 1960

1960

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
THE BARCELONA TRACTION, LIGHT
AND POWER COMPANY, LIMITED
(BELGIUM v. SPAIN)

ORDER OF 11 NOVEMBER 1960
La présente ordonnance doit être citée comme suit:
« Affaire de la Barcelona Traction, Light and Power Company,
Limited (Belgique c. Espagne),
Ordonnance du rx novembre 1960: C. I. J. Recueil 1960, p. 189. »

This Order should be cited as follows:
“Case concerning the Barcelona Traction, Light and Power Company,
Limited (Belgium v. Spain),
Order of 1x November 1960: I.C.]. Reports 1960, p. 189.”

 

N° de vente: 937
Sales number

 

 

 
189

COUR INTERNATIONALE DE JUSTIE

1960
Le 11 novembre ANNÉE 1960
Rôle général

n° 41 11 novembre 1960

AFFAIRE DE —
LA BARCELONA TRACTION, LIGHT
AND POWER COMPANY, LIMITED
(BELGIQUE c. ESPAGNE)

ORDONNANCE

Présents: M. KLAESTAD, Président; M. ZAFRULLA KHAN, Vice-
Président; MM. HACKWORTH, WINIARSKI, BADAWI,
ARMAND-Ucon, KojEVNIKOV, MORENO QUINTANA,
CORDOVA, WELLINGTON Koo, SPIROPOULOS, sir Percy
SPENDER, M. ALFARO, Juges; M. GARNIER-COIGNET,
Greffier.

La Cour internationale de Justice,
ainsi composée,

aprés délibéré en chambre du conseil,

vu l’article 48 du Statut de la Cour et l’article 37 du Règlement
de la Cour,

Rend l'ordonnance suivante:

Vu Vordonnance du 20 juin 1960 fixant au 5 décembre 1960
la date d’expiration du délai pour le dépôt des observations et
conclusions du Gouvernement belge sur les exceptions préliminaires
soulevées par le Gouvernement espagnol;

4
190 BARCELONA TRACTION (ORDONNANCE DU II XI 60)

Considérant que, par lettre du 28 octobre 1960, l'agent du Gou-
vernement belge a demandé que ce délai fût prorogé de quatre
mois;

Considérant que, par lettre du 2 novembre 1960, la lettre de
l’agent du Gouvernement belge a été communiquée à l'agent du
Gouvernement espagnol, lequel a été invité à faire connaître les
vues de son Gouvernement sur-la demande ainsi présentée au nom
du Gouvernement belge;

Considérant que, par lettre du 7 novembre 1960, l’agent du
Gouvernement espagnol a fait savoir que son Gouvernement,
en se remettant entièrement à la Cour pour la fixation de l’exten-
sion dudit délai, ne formulait aucune objection a la demande belge
et estimerait pertinent que la Cour puisse lui donner une suite
favorable;

La Cour

Reporte au 5 avril 1961 la date d’expiration du délai pour le
dépôt des observations et conclusions du Gouvernement belge sur
les exceptions préliminaires soulevées par le Gouvernement espagnol.

Fait en francais et en anglais, le texte francais faisant foi, au
Palais de la Paix, à La Haye, le onze novembre mil neuf cent
soixante, en trois exemplaires, dont l’un restera déposé aux archives
de la Cour et dont les autres seront transmis respectivement au
Gouvernement belge et au Gouvernement espagnol.

Le Président,
(Signé) Helge KLAESTAD.

Le Greffier,
(Signé) GARNIER-COIGNET.
